Case 2:20-cv-00336-JMS-DLP Document 55 Filed 07/08/20 Page 1 of 6 PageID #: 659




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 DALE HARTKEMEYER,                                     )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 2:20-cv-00336-JMS-DLP
                                                       )
 WILLIAM P. BARR, et al.                               )
                                                       )
                               Defendants.             )

                      Order Denying Motion for Intervention Filed by
                   Earlene Peterson, Kimma Gurel, and Monica Viellette,
               Granting Motion for Intervention Filed by Father Mark O'Keefe,
                         and Directing the Opening of a New Action

                                             I. Background

        On July 2, 2020, Dale Hartkemeyer filed this civil rights action challenging the defendants'

 scheduling of Wesley Purkey's execution for July 15, 2020. Mr. Hartkemeyer, who is Mr. Purkey's

 minister of record, challenges Mr. Purkey's scheduled execution under the Religious Freedom and

 Restoration Act of 1993 ("RFRA") and the Administrative Procedure Act ("the APA"). Mr. Purkey

 has selected Mr. Hartkemeyer as his spiritual advisor, and the Bureau of Prisons ("BOP") has

 approved his request. Mr. Hartkemeyer alleges that the scheduling of Mr. Purkey's execution

 during the nationwide spread of the 2019 novel coronavirus ("COVID-19") substantially burdens

 his sincere religious beliefs and was arbitrary and capricious.

        On July 7, 2020, Earlene Peterson, Kimma Gurel, and Monica Viellette filed a motion to

 intervene. Dkt. 41. These three individuals are family members of the victims of Daniel Lewis Lee,

 who is scheduled for execution on July 13, 2020. Ms. Peterson, Ms. Gurel, and Ms. Viellette

 challenge the setting of Mr. Lee's execution date under the APA, arguing that the scheduling of

 Mr. Lee's execution during the nationwide spread of COVID-19 was arbitrary and capricious.

                                                  1
Case 2:20-cv-00336-JMS-DLP Document 55 Filed 07/08/20 Page 2 of 6 PageID #: 660




 Ms. Peterson, Ms. Gurel, and Ms. Viellette have been selected by the Warden of the United States

 Penitentiary in Terre Haute as "citizens" who may be present for Mr. Lee's execution. See 28

 C.F.R. § 26.4(c)(4)(i).

        Also on July 7, 2020, Father Mark O'Keefe filed a separate motion to intervene.

 Fr. O'Keefe is Dustin Lee Honken's spiritual advisor, and Mr. Honken is scheduled for execution

 on July 17, 2020. On June 30, 2020, Mr. Honken designated Father O’Keefe as the spiritual advisor

 to attend his execution pursuant to 28 C.F.R. § 26.4(c)(3)(i), and requested that Father O'Keefe be

 permitted to accompany Mr. Honken in the execution chamber. And, on or about July 5, 2020, the

 BOP approved Mr. Honken's request to have Father O'Keefe attend his execution as his spiritual

 advisor, including to be present with him in the execution room. Fr. O'Keefe alleges that the

 scheduling of Mr. Honken's execution during the nationwide spread of COVID-19 substantially

 burdens his sincere religious beliefs and was arbitrary and capricious.

                                        II. Applicable Law

        Intervention as of right must be permitted if the would-be intervenor files a timely motion

 to intervene and

        claims an interest relating to the property or transaction that is the subject of the
        action, and is so situated that disposing of the action may as a practical matter
        impair or impede the movant's ability to protect its interest, unless existing parties
        adequately represent that interest.

 Fed. R. Civ. P. 24(a)(2).

        Even where a would be-intervenor has no right to intervene, the court may permit

 intervention where the would-be intervenor "has a claim or defense that shares with the main action

 a common question of law or fact." Fed. R. Civ. P. 24(b)(1)(B).




                                                  2
Case 2:20-cv-00336-JMS-DLP Document 55 Filed 07/08/20 Page 3 of 6 PageID #: 661




                                    III. Motions for Intervention

        A. Intervention as of Right

        Neither set of applicants is entitled to intervention as of right because neither "claims an

 interest relating to the property or transaction that is the subject of the action." Fed. R. Civ. P.

 24(a)(2). Indeed, neither the applicants nor the defendants have identified the transaction that is

 the subject of the action—namely, the execution of Mr. Purkey. And none of the applicants has

 any legally recognizable interest in that transaction.

        "The strongest case for intervention is not where the aspirant for intervention could file an

 independent suit, but where the intervenor-aspirant has no claim against the defendant yet a legally

 protected interest that could be impaired by the suit." Solid Waste Agency of N. Cook County v.

 U.S. Army Corps of Eng'rs, 101 F.3d 503, 507 (7th Cir. 1996); see Lopez-Aguilar v. Marion County

 Sheriff's Dep't, 924 F.3d 375, 393 (7th Cir. 2019) (same).

        Here, the applicants could file an independent action, and they have no interest in

 Mr. Purkey's scheduled execution. To be sure, they seek to litigate similar legal and factual issues

 as Mr. Hartkemeyer. But that is a basis for permissive intervention, not intervention as of right.

 See Fed. R. Civ. P. 24(b)(1)(B).

        B. Permissive Intervention

        Both sets of applicants present at least one claim "that shares with the main action a

 common question of law or fact." Id.

        Fr. O'Keefe's claims are undeniably similar to Mr. Hartkemeyer's. Like Mr. Hartkemeyer,

 he is the designated spiritual advisor chosen by an inmate to be present for the inmate's scheduled

 execution. And like Mr. Hartkemeyer, he challenges the scheduling of the relevant execution

 (1) under RFRA as a substantial burden on his sincerely held religious beliefs and (2) under the



                                                   3
Case 2:20-cv-00336-JMS-DLP Document 55 Filed 07/08/20 Page 4 of 6 PageID #: 662




 APA as arbitrary and capricious. Permissive intervention is "just about economy in litigation."

 City of Chicago v. FEMA, 660 F.3d 980, 987 (7th Cir. 2011). The Court concludes that judicial

 economy favors allowing Fr. O'Keefe to intervene in this action. Accordingly, his motion for

 intervention, dkt. [41], is granted.

        Ms. Peterson, Ms. Gurel, and Ms. Viellette's also raise a claim under the APA, but the facts

 underlying the clams are quite different. Among other things, they are members of the victims'

 families, they plan to travel from Arkansas and Washington, while Mr. Hartkemeyer and

 Fr. O'Keefe reside in Indiana; the victim witnesses will view Mr. Lee's execution from a witness

 room, while Mr. Hartkemeyer and Fr. O'Keefe will be present in the execution chamber; and the

 victim witnesses were selected for attendance by the Warden, while Mr. Hartkemeyer and

 Fr. O'Keefe were chosen by Mr. Purkey and Mr. Honken, respectively. Judicial economy does not

 favor intervention for Ms. Peterson, Ms. Gurel, and Ms. Viellette. Accordingly, their motion for

 intervention, dkt. [35], is denied.

                            IV. Directing the Opening of a New Action

        Although Ms. Peterson, Ms. Gurel, and Ms. Viellette's motion for intervention is denied,

 in the interests of justice, the Court directs the opening of a new action based on their proposed

 complaint. Accordingly, the clerk is directed to open a new civil action in the Terre Haute

 Division consistent with the following:

        (a) The plaintiffs shall be Earlene Peterson, Kimma Gurel, and Monica Viellette.

        (b) The defendants shall be William P. Barr, Michael Carvajal, and T.J. Watson.

        (c) The Nature of Suit shall be 555.

        (d) The Cause of Action shall be 28:2201 Injunction.

        (e) The clerk shall file copies of the proposed complaint, dkt. [35], motion for preliminary
            injunction, dkt. [44-1], memorandum in support, dkt. [44-2], and this Order in the new
            action.

                                                 4
Case 2:20-cv-00336-JMS-DLP Document 55 Filed 07/08/20 Page 5 of 6 PageID #: 663




        (f) This action and the new action shall be shown as linked actions on the docket.

        (g) The new action will be assigned to District Judge Jane Magnus-Stinson and Magistrate
            Judge Doris L. Pryor.

        IT IS SO ORDERED.



                 Date: 7/8/2020


 Distribution:

 Michelle Behrens
 ROPES & GRAY LLP
 michelle.behrens@ropesgray.com

 Maria G. Calvet
 ROPES & GRAY LLP
 maria.calvet@ropesgray.com

 Abigail A. Clapp
 GREENBERG TRAURIG LLP
 clappa@gtlaw.com

 John T. Dey
 ROPES & GRAY LLP
 john.dey@ropesgray.com

 David C. Fathi
 NATIONAL PRISON PROJECT OF THE ACLU
 dfathi@npp-aclu.org

 Amy Fly
 American Civil Liberties Union
 afly@aclu.org

 Kyle R. Freeny
 Greenberg Traurip, LLP
 2101 L Street, N.W.
 Washington, DC 20027

 Douglas Hallward-Driemeier
 ROPES & GRAY LLP
 douglas.hallward-driemeier@ropesgray.com


                                                 5
Case 2:20-cv-00336-JMS-DLP Document 55 Filed 07/08/20 Page 6 of 6 PageID #: 664




 Michael M. Kraus
 Greenberg Traurig, LLP
 90 South Seventh Street
 Suite 3500
 Minneapolis, MN 55402

 Howard Baker Kurrus
 H. Baker Kurrus, PLLC
 bkurrus@aol.com

 Daniel Mach
 AMERICAN CIVIL LIBERTIES UNION
 dmach@aclu.org

 Cassandra Stubbs
 AMERICAN CIVIL LIBERTIES UNION
 cstubbs@aclu.org

 Heather L. Weaver
 AMERICAN CIVIL LIBERTIES UNION
 hweaver@aclu.org

 Jennifer Wedekind
 American Civil Liberties Union Foundation
 jwedekind@aclu.org

 Shelese M. Woods
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 shelese.woods@usdoj.gov




                                             6
